Citation Nr: 0905962	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-17 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1969 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in July and August 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) listed above, which, in pertinent part, denied service 
connection for prostate cancer.  

In January 2006, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is associated with the claims file.

This case was previously before the Board in April 2006, at 
which time the claim was remanded for additional development.  
All requested development has been completed; however, 
additional evidentiary development is needed in this case.  
Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The Veteran is seeking service connection for prostate cancer 
on a presumptive basis, as due to herbicide exposure.  He has 
asserted that he might have been sprayed with the herbicide 
Agent Orange during a brief visit ashore in Vietnam.  In the 
alternative, he has asserted that his prostate cancer may be 
directly related to service on the basis of incurrence or 
aggravation during his service in the Navy.  

As to herbicide exposure, the Veteran testified that he 
served in the Vietnam area from February to December 1970 
aboard the guided-missile cruiser USS Josephus Daniels.  He 
said the vessel travelled in and out of the Vietnam area 
doing rotating patrols of the Gulf of Tonkin, and he recalled 
one instance when they anchored in Da Nang, Vietnam.  He 
testified that, on one occasion in approximately March 1970, 
the ship anchored in Da Nang in order for his Commanding 
Officer to be briefed by the Commanding Officer of another 
ship which the Josephus Daniels was relieving.  The Veteran 
testified he was a postal clerk and, during this stop, he and 
other crew members were ordered to pick up mail from the base 
station.  He testified that a motor whale boat was lowered 
from the Daniels, which carried him and the other crew 
members to shore.  He testified that, with the help of four 
or five people stationed ashore, they carried the mail back 
to the ship.  

In April 2006, the Board remanded this claim in order for the 
RO to verify whether the USS Josephus Daniels docked in, or 
was at anchor near, Vietnam from February to December 1970.  
The RO obtained deck logs from the Daniels dated in April 
1970, which show that the ship was steaming independently 
from Da Nang to the Gulf of Tonkin on April 9, 1970.  There 
is no indication, however, as to the ship's activities while 
in Da Nang, including whether the ship anchored at that time, 
because the April 9, 1970, deck log is the earliest-dated one 
included in the record.  

The Board notes that the May 2007 response from the National 
Archives reflects that the USS Josephus Daniels was not in 
the Vietnam area during March 1970, as previously reported by 
the Veteran.  Nevertheless, the evidence shows that the 
Daniels was in Da Nang steaming toward the Gulf of Tonkin in 
April 1970, thereby lending credibility to the Veteran's 
testimony.  Additional development must be completed in order 
to determine whether the ship anchored at Da Nang at that 
time.  On remand, the RO will be requested to conduct any 
additional development needed to verify whether the USS 
Josephus Daniels anchored in Vietnam in April 1970, or at any 
point during the Veteran's tour in the Vietnam theater from 
February to December 1970.  

This additional evidentiary development is necessary because 
of recent judicial caselaw interpreting the criteria for 
determining whether a veteran is entitled to a presumption of 
exposure to Agent Orange in service.  Under the applicable 
statute and regulation, "service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  During the pendency 
of this appeal, the Veterans Court reversed a Board decision, 
in another case, which had denied service connection for 
disabilities claimed as due to herbicide exposure on the 
basis that, although the appellant therein had served in the 
waters off the shore of the Republic of Vietnam, such service 
did not warrant application of the presumption of herbicide 
exposure because the appellant had never set foot on land in 
that country.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  

The then-Secretary of Veterans Affairs appealed the Haas 
decision to the Federal Circuit Court.  Subsequently, on 
motion by the Secretary, the Veterans Court issued a 
temporary stay on adjudication of cases that were potentially 
affected by Haas.  In May 2008, the Federal Circuit issued a 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), in 
which it reversed the decision of the Veterans Court, holding 
that the Veterans Court had erred in rejecting VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a 
servicemember's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
presumption of herbicide exposure.  The appellant in Haas 
then filed a petition for a writ of certiorari to the United 
States Supreme Court, seeking review and reversal of the 
Federal Circuit Court's decision.  The certiorari petition 
was denied by the Supreme Court on January 21, 2009.  See 
Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

Therefore, in order for the presumption of service connection 
based upon herbicide exposure to apply, a Veteran must have 
set foot on the landmass of the country of Vietnam or served 
in the inland waters of Vietnam.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	Contact the appropriate source (Naval 
Historical Center, Ships History 
Branch, the National Archives and 
Records Administration, and/or any 
other source deemed appropriate) and 
request that they furnish copies of 
appropriate extracts of deck logs, ship 
histories, Navy shore station 
histories, muster rolls, and/or any 
other pertinent information relating to 
the USS Josephus Daniels during March 
and April 1970.

a.	Specific attention must be paid to 
whether the USS Josephus Daniels 
anchored in Da Nang, Vietnam, in 
March or April 1970, or at any 
other time from February to 
December 1970.  An April 9, 1970, 
deck log reflects that the ship 
was travelling from Da Nang to the 
Gulf of Tonkin at that time, and 
information is needed regarding 
the ship's activities in Da Nang, 
to include whether the ship was 
anchored and, to the extent 
feasible, whether any crew went 
ashore at that time.  

b.	All responses and records received 
must be associated with the claims 
file.  

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, the 
Veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

